 


113 HR 3759 IH: Military Reserve Small Business Jobs Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3759 
IN THE HOUSE OF REPRESENTATIVES 
 
December 12, 2013 
Mr. Peters of Michigan (for himself and Mr. Grimm) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the employer wage credit for activated military reservists. 
 

1.Short titleThis Act may be cited as the Military Reserve Small Business Jobs Act of 2013. 
2.Extension of employer wage credit for activated military reservists 
(a)In generalSection 45P(f) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2018. 
(b)Effective dateThe amendment made by this section shall apply to payments made after December 31, 2013.  
 
